"",t:..... -,    ,.,;.
                                                                                                                       ...,-~~~lir:n        I
                                                                                                                                             - -
                                                                                                                              ~ L'.: fl..4age ofI
                                                                                                                                                    " , f)'
                                                                                                                                                     )'-
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT CO                                                SEP Oe 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA                        CLERK. U.S. r.,ISTfl!CT COURT
                                                                                                          SOUTHEf<i~ D1Srn1cT .l?tfALIFuRNiA
                                United States of America                          JUDGMENT I                ,-               ALCASE DE'.o,r,v
                                               v.                                 (For Offens_f:s Committed On or After November I, 1987)


                            Ana Laura Rodriguez-Ortiz                             Case Nupiber: 3:19-mj-23645

                                                                                 Kenneth J Troiano
                                                                                 Defendant's Attorney


REGISTRATION NO. 88838298

THE DEFENDANT:
 12:1 pleaded guilty to count(s) 1 of Complaint
                                                    ---~-----------~-------------
'•              was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                               Nature of Offense                                                      Count Number(s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                            1

  •             The defendant has been found not guilty on count(s)
                                                                          -------------------
  •             Count(s)
                           ------------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                      ;. ,J
                                      ,v
                                     iG;J     TIME SERVED                  •    _ _ _ _ _ _ _ _ _ _ days

  12:1 Assessment: $10 REMITTED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and aU documents in
:1the defendant's possession at the time of arrest upon their deportation pr removal.
Vb\1\-.i,,,/·".t,)i../,i,,,l                                                         ,    ,i
                                                                                             A
       ,:f<?,'\f;l ~eCOJillll}ff\4s;,defendant be deported/removed with relative, l \ ·(•[if)/) ,        charged in case
          l I''!/,--. __ , , , , . \ . I                                         l\'\Dl':/\l-· {;t_\)!\I
                                                                                               "'i{-i\l




     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United. States Attorney of any material change in the defendant's economic circumstances,

                                                                               Friday, September 6, 2019
                                                                               Date oflmposition of Sentence

                            Ii
                           4/,
                          (/
Received - - - ~ - - - - -       '


                         DUSM                                                  HONORABLE MITCHELL D. DEMBIN
                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy
                •,''' ·,,,· ...
                                                                                                                            __ ~:19-mj-23645
